Citation Nr: 0634607	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran had active service from February 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  
The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2006.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for left 
ear hearing loss in a February 1974 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.  

2.  Evidence obtained since the February 1974 rating decision 
denying service connection for left ear hearing loss is new 
and relates to unestablished facts necessary to substantiate 
the claim. 

3.  The veteran's left ear hearing loss is attributable to 
service.


CONCLUSIONS OF LAW

1.  The RO's February 1974 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2006).

2.  New and material evidence has been received since the 
February 1974 rating decision, and the claim for entitlement 
to left ear hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, any possible failure of the VA to provide 
the veteran adequate notice of the additional new and 
material evidence he needed to provide in order to reopen his 
claim is also harmless error, as the Board has reopened the 
veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The veteran alleged that he has a left ear hearing loss 
disability attributable to service.  In a January 1974 
letter, the veteran asserted that he had had ear problems 
since he sustained a concussion blast from a misfired 
artillery shell during service.  The Board notes that the 
veteran was granted service connection for right ear hearing 
loss by a February 1974 rating decision.  In that rating 
decision, however, the RO denied the veteran's claim of 
entitlement to service connection for left ear hearing loss.  
The veteran was given notice of the rating decision, but did 
not appeal the denial of benefits.  Accordingly, the RO 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The veteran requests that his claim be reopened.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the February 1974 rating decision, the 
evidence of record included the veteran's service medical 
records and evidence that the veteran had bilateral hearing 
loss.  Since the February 1974 rating decision, the veteran 
has provided additional evidence regarding the severity of 
his hearing loss as well as evidence that since 1972 the 
veteran has sought treatment for disorders and infections of 
the ear, beyond mere hearing loss.  

The veteran underwent VA examination in January 2004 and 
related having hearing loss in both ears since service.  The 
examiner reviewed the veteran's claims folder, performed an 
audiometric evaluation and opined that the veteran had 
moderate to profound sensorineural hearing loss in his right 
ear and severe to profound hearing loss in his left ear that 
was at least as likely as not related to his military 
service.  The examiner also rendered the opinion that the 
veteran's tinnitus was not related to service because it 
began in 1974.  Interestingly, an addendum to the examination 
report was provided by a different audiologist in April 2004; 
the addendum only addressed the veteran's service-connected 
right ear hearing loss and his tinnitus.

The veteran underwent audiology examination in the course of 
his treatment at a VA facility in April 2005.  The treatment 
record does not include an opinion as to the etiology of his 
left ear hearing loss.

The veteran testified before the Board in July 2006 that he 
had experienced hearing loss in both of his ears since his 
period of active service.  He stated that he had experienced 
a blast injury that caused him to lose some hearing acuity.

Based on the evidence as outlined above, the Board finds that 
the evidence obtained since the veteran's claim was 
previously denied is both new and material in that it was not 
previously before agency decision-makers and the January 2004 
medical opinion relates to the unestablished element of the 
veteran's claim.  As such, the claim is reopened and will be 
addressed on the merits.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained a service 
injury or disease, that he developed a chronic disability and 
that the service injury or disease proximately resulted in 
the disability.  See, e.g., Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Service connection for impaired hearing is subject to 38 
C.F.R. Section 3.385, which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.

The Board points out that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The veteran's service medical records do not show that he had 
a hearing loss upon discharge from service, however, upon 
testing in June 1972 by a private physician, the veteran was 
found to have moderate bilateral sensorineural hearing loss 
consistent with VA's definition of a disability.  Recent 
audiometric testing shows that his hearing loss is nor more 
severe in both ears and, in January 2004, a VA examiner 
stated that it was at least as likely as not that the 
veteran's hearing loss was a result of service.  Although 
there is additional medical evidence of record addressing the 
veteran's right ear hearing disability and tinnitus, that 
evidence did not include any additional reference to left ear 
hearing loss.  Therefore, the Board finds that the evidence 
is in relative equipoise and all reasonable doubt must be 
resolved in the veteran's favor in finding that his left ear 
hearing loss began during service or as a consequence of 
service.  Accordingly, service connection for left ear 
hearing loss is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


